Citation Nr: 1634024	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and sleep apnea.
 
3.  Entitlement to service connection for hypertension, to include as secondary to a respiratory disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The claims on appeal were remanded in July 2014 and February 2015.  The claims were most recently addressed in a November 2015 Board decision, which remanded the claims for hypertension and a respiratory condition, and denied the claim for low back disability.

By Joint Motion for Remand (JMR) dated July 2016, the Court of Appeals for Veterans Claims (CAVC) entered an order vacating and remanding that part of the November 2015 Board decision which denied the claim of entitlement to service connection for a low back disability; as such, the matter is again before the Board.

A May 2014 Travel Board hearing was conducted by the undersigned and a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2015 Board remand ordered that VA examinations be conducted as to hypertension and respiratory conditions.  The Veteran appeared for the ordered VA examinations in February 2016.  However, the examinations were conducted by a nurse practitioner, when the November 2015 remand explicitly ordered the examinations to be conducted by a physician.  Therefore, another remand is required to ensure compliance with remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

In the July 2016 JMR, the parties agreed that the May 2015 VA examination as to low back was inadequate.  The JMR explained that back pain was first noted in an August 2000 VA medical record.  The Veteran's private medical records from Dr. J.Z., dated April 2003 through April 2006, indicate that he denied joint pain during this period.  During the Board hearing, however, the Veteran stated that he began suffering back pain in service as a result of falling off of a boat.  In the May 2015 VA examination, the examiner considered the Veteran's lay statements, and stated that Veteran's back condition "could also be age related changes."  In the July 2015 addendum to that report, the examiner stated that the Veteran's separation examination was negative for back trouble and there were no service treatment records documenting back complaints.  Although the examiner found the Veteran to be a reliable historian, the examiner also found that medical documentation did not substantiate his statement.  As such, the JMR stated that the VA examiner appeared to have relied, wrongfully, on the absence of service records documenting a back injury to find that Veteran's back injury was not incurred in service.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (stating that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that the absence of corroboration is not generally a basis for discounting lay testimony).  The JMR instructed the Board to remand for an adequate examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be furnished with a 38 C.F.R. § 3.159(b)  notice letter, addressing his claims (including under 38 C.F.R. § 3.310) and requesting that he provide information as to all VA and private treatment for his claimed respiratory disorder (including sleep apnea), hypertension and low back disorder.
 
2. The Veteran should next be afforded a VA medical examination, with a physician who has reviewed the entire claims file.  The examiner is requested to interview the Veteran as to the history of his claimed respiratory disorder (including sleep apnea), hypertension and low back disorder.

Based upon the examination results, the interview, and the claims file review, the examiner is requested to address the following:

1) During the pendency of this appeal (since May 2011), which diagnoses of the respiratory system are appropriate?  The examiner is directed to the August 2001 VA records and subsequent records showing diagnosis of restrictive lung disease, the May 2013 VA record showing COPD, and the May 2015 VA examination showing sleep apnea.  If restrictive lung disease or COPD are not present, the examiner should explain this finding.

2) For each respiratory disorder present during the pendency of this appeal, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service, including reported asbestos exposure therein.

3) The examiner is requested to provide an opinion as to whether hypertension is at least as likely as not: 1) etiologically related to service, or 2) caused or aggravated by a respiratory disorder.

4) The examiner is also requested to provide an opinion as to whether the Veteran's low back disorder, to include degenerative arthritis, is at least as likely as not etiologically related to service.  

Particular attention is directed to the Veteran's lay statements.  The examiner is advised that the absence of service records documenting a back injury to find that Veteran's back injury was not incurred in service is inadequate rationale to opine a less likely as not relationship to service.  

All opinions must be supported by a detailed rationale in a typewritten report.
 
3. Then, the claims for service connection for a respiratory disorder, hypertension and low back disorder must be readjudicated.  If the determination of any claim is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




